Citation Nr: 0923800	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although a statement of the case was issued on both the PTSD 
issue and a claim for service connection for hypertension, 
the Veteran limited his substantive appeal to PTSD issue.  In 
addition, the Veteran did not file a substantive appeal 
following the January 2008 issuance of a statement of the 
case pertaining to a nonservice connected pension issue, and 
the RO closed the appeal.  Accordingly, this decision is 
limited to the issue set forth on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claim.

Further development is needed in regards to the Veteran's 
claimed in-service stressors.  The Veteran claims that he is 
entitled to service connection for PTSD due to stressors 
which occurred during active service in Korea.  

After the May 2007 rating decision, the Veteran supplied 
additional stressor statements, which the RO did not attempt 
to verify.  In August 2007 the Veteran submitted a statement 
that in January 1972 he witnessed a staff sergeant walk onto 
a mine field along the DMZ (demilitarized zone) fence, and 
that the staff sergeant lost his right leg in the incident.  
A September 2007 stressor statement from the Veteran recounts 
an incident in November or December 1971 when the Veteran 
came upon four "Rock Soldiers" who had frozen to death on 
the fence around the DMZ, where the Veteran was on duty as a 
guard.  The Veteran also noted in statements that he was 
assigned to 1st and 31st and that he was stationed near 
Panmunjom and the Joint Security Area.  A lay statement from 
a fellow soldier, C.E.T., also recounts both of these 
incidents as occurring while stationed at the "MIJIM Gong 
Riverbridge" (possibly the Imjim River, which is also 
located near Panmunjon).  The Veteran's service personnel 
records note that he served with Company A, 1st Battalion, 31st 
Infantry, 2nd Infantry Division in Korea during these time 
periods.

Though the RO did not attempt to verify the Veteran's 
stressor, sufficient information has been provided.  As such, 
the RO/AMC should attempt to verify 
the Veteran's stressors through official sources.

The Board notes that C.E.T. provided sufficient information 
to permit verifying whether he served with the Veteran during 
the periods in question.  Efforts to confirm C.E.T.'s service 
during 1971 and 1972 with the Veteran should be attempted 
through official sources.

In a VA treatment note dated March 2006, the Veteran was 
given a diagnosis of PTSD.  If, and only if, the Veteran's 
claimed stressor(s) is/are verified, the RO/AMC should 
schedule the Veteran for a VA psychiatric examination to 
determine whether the Veteran suffers from PTSD as a result 
of a verified stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any mental health treatment records 
for the Veteran from the North Texas VA 
healthcare system, dating since October 
2007.

2.  Undertake appropriate development 
through official sources to attempt to 
verify the claimed stressors of a staff 
sergeant setting off a land mine and 
losing his right leg in January 1972 and 
the freezing deaths of four Korean "Rock 
Soldiers" on the fence of the DMZ in 
November or December 1971 in Korea near 
Panmunjon and the Joint Security Area.  
The depository should be requested to 
provide a copy of the Unit History and 
Operational Report-Lessons Learned for 
Company A, 1st Battalion, 31st Infantry, 2nd 
Infantry Division Korea for the period 
from November 1971 to January 1972.

3.  Attempt to verify through official 
sources that the Veteran's friend C.E.T. 
served with the Veteran in Korea during 
1971 and 1972.  The information provided 
in C.E.T.'s letter of September 2008 
should aid in such verification.

4.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
examination to determine whether the 
Veteran suffers from PTSD as a result of 
the verified stressor.  The Veteran's 
claims file should be made available to 
and reviewed by the examiner.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




